Citation Nr: 1747905	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher staged initial evaluations for posttraumatic stress disorder (PTSD), unspecified depressive disorder and alcohol use disorder, rated 30 percent prior to April 29, 2016, and 50 percent from April 29, 2016.

2.  Entitlement to an initial evaluation in excess of 10 percent for recurrent right ankle sprain.

3.  Entitlement to higher staged initial evaluations for lumbosacral degenerative disc disease with bulging disc, rated 10 percent prior to April 21, 2016 and 20 percent from April 21, 2016.
	
4.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 2006 to January 2007 and from May 2007 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 (psychiatric) and April 2011(back and right ankle) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  

The issues of entitlement to higher initial evaluations for the Veteran's back disability, psychiatric disability and right ankle disability were initially before the Board in April 2015, when they were remanded for further development.  In April 2015, the Board also noted the issue of entitlement to TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App.447 (2009) and remanded this issue for further development.  An August 2016 rating decision granted entitlement to a TDIU effective from April 21, 2016.  Because the grant of entitlement to a TDIU effective from April 21, 2016 does not represent a grant of the maximum benefit allowable throughout the rating period on appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  These issues now return for appellate review.

Additionally, during the pendency of the appeal for higher staged initial evaluations for the Veteran's back disability, an August 2016 rating decision, in part, granted separate ratings for radiculopathy of the right and left lower extremities, each effective April 21, 2016.  Accordingly, as radiculopathy of the right and left lower extremities is part and parcel of adjudication of entitlement to a higher initial rating for the Veteran's service-connected back disability, for which service connection was awarded effective August 27, 2010, the Board will accept jurisdiction of these issues.  

Additionally, during the pendency of the appeal for higher initial evaluations for the Veteran's right ankle, back, and psychiatric disorder, for which service connection was awarded for each effective August 27, 2010, a February 2013 rating decision, awarded a 10 percent evaluation for recurrent right ankle sprain, effective August 27, 2010, and an August 2016 rating decision granted a 50 percent evaluation for PTSD, unspecified depressive disorder, and alcohol use disorder, effective April 29, 2016, and a 20 percent evaluation for lumbosacral degenerative disc disease with bulging disc effective April 21, 2016.  Because these separate evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, these claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additional evidence was received by VA subsequent to the most recent, August 2016, supplemental statement of the case issued for the appeal herein.  Specifically, in May 2017, court documents reflecting the Veteran was charged with theft of over $1000.00 in November 2012 were associated with the record.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence. See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, which was not the case here.  Nevertheless, such evidence was already of record as the incident regarding the theft was documented previously in VA treatment records and during the April 2016 mental disorders disability benefits questionnaire.  Thus, there is no prejudice to the Veteran in proceeding with appellate review and a remand for AOJ consideration of this evidence is not warranted.  

Finally, in October 2016, C. H. submitted a claim requesting an apportionment of the Veteran's benefits for their son but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD, unspecified depressive disorder, and alcohol use disorder, has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment with deficiencies in most areas.

2.  Throughout the rating period on appeal, the Veteran's recurrent right ankle sprain has been manifested by symptoms productive of functional impairment of the right ankle comparable to no worse than moderate limitation of motion. 

3.  For the appeal period prior to April 21, 2016, the Veteran's lumbosacral degenerative disc disease with bulging disc was manifested by pain productive of limitation of forward flexion of the thoracolumbar spine to no less than 80 degrees and combined range of motion of 175 degrees, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and from April 21, 2016, his back disability has been manifested by pain productive of limitation of forward flexion of the thoracolumbar spine to no less than 50 degrees.

4.  For the rating period from August 27, 2010 onward, the Veteran's left lower extremity radiculopathy most closely approximated moderate incomplete paralysis of the sciatic nerve.

5.  For the rating period from August 27, 2010 onward, the Veteran's right lower extremity radiculopathy most closely approximated mild incomplete paralysis of the sciatic nerve.

6.  The most probative evidence of record does not establish that it was at least as likely as not that, prior to July 15, 2015, the Veteran's service-connected disabilities, considered in combination, were productive of functional impairment which precluded substantially gainful employment consistent with his education and occupational background.; however, effective from July 15, 2015 through April 20, 2016, the Veteran was unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD, unspecified depressive disorder, and alcohol use disorder, are met.  38 C.F.R. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Throughout the rating period on appeal, the criteria for an initial evaluation in excess of 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for a staged initial evaluation in excess of 10 percent prior to April 21, 2016, and in excess of 20 percent from April 21, 2016, for lumbosacral degenerative disc disease with bulging disc, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

4.  The criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy, for the rating period of August 27, 2010 through April 20, 2016, have been met; however, the criteria for an evaluation in excess of 20 percent from April 21, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8620 (2016).

5.  The criteria for a 10 percent rating, but no higher, for right lower extremity radiculopathy, for the rating period of August 27, 2010 through April 20, 2016, have been met; however, the criteria for an evaluation in excess of 10 percent, from April 21, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8620 (2016).

6.  The criteria for entitlement to a TDIU prior to July 15, 2015 have not been met; however, the criteria for a TDIU effective from July 15, 2015 through April 20, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's matters adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

I.  PTSD, Unspecified Depressive Disorder and Alcohol Use Disorder

The Veteran's psychiatric disorder was rated at 30 percent prior to April 29, 2016 under Diagnostic Code 9413 for unspecified anxiety disorder and 50 percent thereafter, under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9411 (2016).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and the percentage ratings are based on the average impairment of earning capacity with individual disabilities assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Under Diagnostic Code 9413 or 9411, a 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9413-9411.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's PTSD, unspecified depressive disorder, and alcohol use disorder, for the entire appeal period. 

Regarding occupational impairment, in an October 2009 VA treatment record, dated proximate to the claim filed in August 2010, the Veteran reported difficulty at work and that his PTSD symptoms were getting in the way of his performance and that he had two meetings with his superiors and they recommended that he receive some help and wanted verification of him receiving help.  In a February 2010 VA treatment record the Veteran reported, in part, that he got into another conflict at work.  An April 2010 VA treatment record noted in part, that the Veteran was having problems at work and last week he received a final disciplinary write-up due to attendance and that if he received another write-up he would lose his job.  In a subsequent April 2010 VA treatment record the Veteran reported, in part, that he was doing better at work but was having a difficult time with scheduling as his supervisors did not seem to communicate with each other as one said one thing while another said something else and that the Veteran trying to find another job with less stress.  A January 2011 PTSD examination report noted, in part, the Veteran was fired by his employer, which he had worked at prior to active service, and that he was steadily demoted prior to his firing.  During an April 2016 mental conditions disability benefit questionnaire the Veteran reported that he had been unable to keep a job.  

With respect to social impairment, an April 2010 VA treatment record noted the Veteran was getting married in May 2010 but that he was having problems with the relationship.  The April 2010 VA treatment record further noted, in part, that the Veteran's symptoms appeared to be globally severe and made it difficult for him to function.  A January 2011 PTSD examination report noted the Veteran was married in May 2010 and that his marriage was good with ups and downs and he was close with his parents and his sister.  The January 2011 VA examination report also noted the Veteran reported he had been in few fights since returning from Iraq.  Also as relevant to social impairment, a February 2013 VA treatment record noted, in part, the Veteran reported having suicidal ideation without a plan and that he was on probation for a charge of theft over $1000.00.  Thereafter, an April 2016 mental conditions disability benefit questionnaire reported that since the last examination in January 2011, the Veteran and his wife separated in 2013 and divorced more than a year ago and that they shared custody of a son.  The April 2016 mental conditions disability benefit questionnaire reported the Veteran lived with his parents and that his interactions with his parents were good for the most part but he argued with his dad sometimes.  During the April 2016 examination, the Veteran reported he had a great relationship with his son and had a good relationship with his sister, but his relationship with two older half-brothers was not like it used to be and that he did not speak to one of his older half-brothers.  The Veteran also reported similar distancing in his relationship with friends as people had told him he had changed.  Such was also reported in March 2016 statements from the Veteran's mother and sister-in-law.  

Thus, the Board finds the manifestations of the Veteran's psychiatric disorder, is comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The Board recognizes the January 2011 VA PTSD examination report characterized the severity of the Veteran's psychiatric manifestations as occasional decrease in work efficiency and intermittent periods of an inability to perform occupational task due to PTSD signs and symptoms but generally with satisfactory functioning.  However, the January 2011 VA PTSD examination report also documented the Veteran had been fired from the position that he had worked at prior to his active service.  Similarly, although an April 2016 mental conditions disability benefit questionnaire characterized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as occupational and social impairment with reduced reliability and productivity, the April 2016 examiner also noted occupational problems and problems with family members.  Thus, the Board finds the Veteran's particular symptoms are of similar severity, frequency, and duration, and have resulted in the type of occupational and social impairment associated with the 70 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

However, the next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD, unspecified depressive disorder, and alcohol use disorder, was not manifested by total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran experienced severe occupational impairment, with respect to social impairment the record reflects he maintained relationships with his parents and sister.  Thus, total social impairment was not shown.  In sum, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD, unspecified depressive disorder, and alcohol use disorder, caused impairment with deficiencies in most areas, during the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 4.3, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II.  Recurrent Right Ankle Sprain

The Veteran's service-connected right ankle disability has been evaluated under Diagnostic Code 5271 as 10 percent disabling throughout the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Under Diagnostic Code 5271, a 10 percent disability rating is warranted when limitation of motion of the ankle is moderate.  A maximum disability rating of 20 percent is available under Diagnostic Code 5271 when the limitation of motion of the ankle is marked.  Id.  Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

After reviewing the evidence, the Board finds that the Veteran's right ankle disability does not support a rating higher than 10 percent under Diagnostic Code 5271 based on the orthopedic manifestations.  In this regard, a December 2010 VA joints examination report and an April 2016 ankle conditions disability benefit questionnaire revealed that the Veteran had normal range of motion, specifically dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Moreover, the findings documented during the December 2010 and April 2016 examinations include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Thus, as the evidence reveals the Veteran had normal dorsiflexion and plantar flexion in April 2016, such does not satisfy the requirement of marked limitation of motion as required by the higher rating criteria.

Other medical records also documented complaints of ankle pain; however, such did not provide range of motion testing in degrees to support a higher evaluation.  For instance, a March 2013 VA treatment record noted, in part, right ankle pain with weight bearing, back pain, no edema, or loss of function and no muscle pain or tenderness.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's right ankle disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the December 2010 VA joints examination, the Veteran reported pain, weakness and flare-ups.  During the April 2016 ankle conditions disability benefit questionnaire, the Veteran did not report flare-ups but pain was noted.  However, any additional functional loss and impairment has not risen to the degree to warrant a higher evaluation at any point during the appeal period.  As described above, while the December 2010 examiner reported, in part, pain and weakness, other symptoms of giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation were not reported.  Moreover, the April 2016 VA examiner found, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Furthermore, the April 2016 VA examiner found, with respect to repetitive testing conducted upon examination, the Veteran's range of motion did not change and included consideration of additional functional loss associated with the onset of pain.  In addition, while the April 2016 VA examiner noted that ankle instability or dislocation was suspected, upon examination, the Anterior Drawer Test and the Talar Tilt Test each found no laxity compared with the opposite side.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating.  

Concerning the range of motion findings of the Veteran's right ankle disability, the Board notes that the December 2010 examination report and April 2016 ankle conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing, although the April 2016 VA examiner did find there was no evidence of pain with weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As described above, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

The Board acknowledges the Veteran's assertions that his right ankle disability is more severe than evaluated, to include during the December 2010 VA joints examination which he reported that when standing he had to constantly shift around and he experienced pain with walking.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board assigns greater probative value to the VA examination reports than the Veteran's subjective complaints of increased symptomatology for his right ankle disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.

Concerning the entirety of the appeal period, the Board considered whether any other diagnostic codes pertaining to the Veteran's right ankle disability are applicable in this case.  The Veteran's right ankle disability does not warrant a separate or higher disability rating under Diagnostic Codes 5270 or 5272 at any time during the appeal period because he has never demonstrated or been diagnosed with ankylosis of the right ankle.  Further, there is no diagnosis related to malunion of the os calcis or astragalus and the Veteran did not have an astragalectomy.  Thus, Diagnostic Codes 5273 and 5274 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

For the above reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 10 percent for his right ankle disability at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right ankle disability met or nearly approximated the criteria for a rating higher than that already granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than, or separate from, that already assigned for the right ankle disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.i

III.  Lumbosacral Degenerative Disc Disease with Bulging Disc

The Veteran's service-connected back disability has been evaluated under Diagnostic Code 5237 as 10 percent prior to April 21, 2016 and as 20 percent under Diagnostic Code 5243 from April 21, 2016, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2016).  The rating period on appeal is from August 27, 2010, the effective date of the award of service connection.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  

Prior to April 21, 2016, the Veteran's back disability has been rated as 10 percent disabling.  After reviewing the evidence, the Board finds that it does not support a rating higher than 10 percent based on the orthopedic manifestations for the period prior to April 21, 2016.  A December 2010 VA spine examination report addressed the range of motion of the Veteran's thoracolumbar spine.  The December 2010 VA examination report revealed that the Veteran had forward flexion to 80 degrees, but this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the next higher rating.  The December 2010 VA examination report revealed that the Veteran had combined range of motion of 175 degrees, thus, not the requirement of not greater than 120 degrees specified by the next higher rating criteria.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Moreover, the December 2010 VA examiner specifically found there was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour as required for the next higher rating.

Additionally, other medical records noted the existence of back problems.  Such includes a September 2015 VA treatment record, which documented range of motion of 20 degrees flexion and 10 degrees extension for the lumbosacral spine, and that lumbar facet loading elicited no midline pain; such, weighs in favor of a higher rating during the seven months from September 15, 2015 and prior to April 21, 2016.  However, the Board finds that such finds are isolated and not consistent with the clinical record before and after such reported findings.  As such, the Board does not find that the criteria for a higher rating is warranted based on such isolated findings.

With respect the period from April 21, 2016, the Board finds a rating in excess of 20 percent is not warranted for the Veteran's back disability.  The April 2016 back conditions disability benefit questionnaire revealed that the Veteran had forward flexion to 50 degrees and combined range of motion of 140 degrees, but this does not satisfy the requirement of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required by the next higher rating criteria.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.   

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's back disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the December 2010 VA spine examination, the Veteran reported, in part, severe weekly flare-ups that resulted in additional limitation or motion or other functional impairment of 75 percent; however, the VA examiner did not provide an opinion as to any additional limitation of range of motion in degrees.  During the April 2016 back conditions disability benefit questionnaire, the Veteran did not report flare-ups or functional loss or functional impairment of the thoracolumbar spine.  Thus, the Board finds any additional functional loss and impairment is not to the degree to warrant a higher evaluation at any point during the appeal period.  In this regard, the December 2010 and April 2016 VA examiners each found that with repetitive testing, the Veteran's range of motion with respect to his back disability did not change upon examination.  Furthermore, the April 2016 VA examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's back disability, the Board notes that the December 2010 examination report and April 2016 back conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing, although the April 2016 VA examiner noted there was no evidence of pain with weight bearing.  See Correia, supra.   However, as noted above, generally, active range of motion testing produces more restrictive results than passive range of motion testing and there no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board also has considered whether a higher rating for the Veteran's back disability is warranted under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  In this regard, the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his back disability as the evidence of record does not show a physician has prescribed bed rest.  Although the April 2016 VA examiner indicated the Veteran had incapacitating episodes, the basis of such a finding is unclear as it is not supported by the medical evidence of record, notably, the examiner further found that there were no incapacitating episodes during the prior 12 months.  Hence, Diagnostic Code 5243 also cannot serve as grounds for assigning a higher rating for the Veteran's back disability.

There also are no other relevant Diagnostic Codes for consideration.  In this regard, according to the April 2016 VA examiner, there were no associated bowel or bladder problems; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Additionally, the Veteran has been awarded separate ratings for bilateral lower extremity radiculopathy.  

Furthermore, the Board finds the December 2010 and April 2015 VA examiners' findings to be competent, objective, and probative evidence of record, and are accorded greater weight than any of the Veteran's subjective complaints related to his back disability.  See Layno, 6 Vet. App. at 469.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.

For these reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 10 percent for his back disability for the appeal period prior to April 21, 2016, or in excess of 20 percent thereafter.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected back disability met or nearly approximated the criteria for higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for the back disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

IV.  Bilateral Lower Extremity Radiculopathy 

As noted above, the Veteran was granted a 20 percent evaluation for left leg radiculopathy and a 10 percent evaluation right leg radiculopathy associated with his lumbar spine disability under Diagnostic Code 8620 each effective April 21, 2016.  

Under Diagnostic Code 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent rating, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).

In this case, the Board finds that the radiculopathy of the right lower extremity is comparable to mild incomplete paralysis and radiculopathy of the left lower is comparable to moderate incomplete paralysis.  In this regard, the April 2016 back conditions disability benefit questionnaire endorsed radiculopathy involving the sciatic nerve and characterized such as mild on the right side and moderate on the left side, which is the only evidence of record which quantifies each disability.  

Concerning the existence of radiculopathy prior to April 21, 2016, the Board recognizes a February 2009 VA treatment record, dated proximate to the August 2010 effective date for award of service connection for the Veteran's back disability, noted, in part, the Veteran reported that pain was still located in the lower center part of his back with occasional radiation to left leg down to his ankle.  A January 2010 VA treatment record, in part, noted an indication of left leg radiculopathy and an April 2010 VA treatment in part, noted in part, low back pain and pinched sciatic nerve.  Thereafter, the December 2010 spine examination report noted, in part, that the Veteran complained of pain and tinging radiating down his left leg.  The December 2010 spine examiner also found the Veteran's right lower extremity had decreased vibration and light touch; however, the December 2010 did not endorse diagnoses related to either the right or left lower extremities.  November 2012 and February 2013 VA treatment records, in part, noted low back pain with sciatica.  Thus, as the record reflects complaints related to lower radiculopathy of each leg throughout the rating period on appeal, which were later diagnosed as such, the Board finds that a 10 percent raring for mild right lower extremity sciatica is warranted from August 27, 2010 and a 20 rating for moderate left lower extremity sciatica is warranted from August 27, 2010, the date service connection was granted for the Veteran's back disability. 

The Board has considered whether another rating code is more appropriate to apply than Diagnostic Code 8620.  Here, as discussed above, the only evidence that characterizes the Veteran's bilateral lower extremity radiculopathy is the April 2016 VA back conditions disability benefit questionnaire, which quantified the each as a disability of sciatic nerve.  Thus, the Board finds that Diagnostic Code 8620, rated under Diagnostic Code 8520 for paralysis of the sciatic nerve, is the most appropriate Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  

Furthermore, the Board finds the April 2016 VA examiner's findings to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than any of the Veteran's subjective complaints related to his bilateral lower extremity radiculopathy.  See Layno, 6 Vet. App. at 469.

For the above reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 20 percent for his left lower extremity radiculopathy or in excess of 10 percent for his right lower extremity radiculopathy at any point during the appeal period, which as discussed above, are effective from August 27, 2010.  In making these determinations, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right or left lower extremity radiculopathy met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for right or left lower extremity radiculopathy, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for any of the disabilities at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

VI.  TDIU prior to April 21, 2016

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  Entitlement to a TDIU has been raised as part and parcel of the Veteran's disagreement with the initial ratings assigned for his psychiatric disability, back disability, right ankle disability, and bilateral lower extremity radiculopathy, for which service connection has been established, and the initial ratings assigned, each effective from August 27, 2010.  Rice, supra.  Thus, the period for consideration on this appeal for a TDIU is from August 27, 2010 through April 20, 2016, as an August 2016 rating decision granted entitlement to a TDIU effective April 21, 2016.  38 C.F.R. § 3.400 (2016).  Additionally, in light of the above grant of a 70 percent evaluation for PTSD, unspecified depressive disorder, and alcohol use disorder, the Veteran has met the schedular criteria for PTSD throughout the rating period on appeal.  See 38 C.F.R. § 4.16 (a) (2016).  However, as explained in the following paragraphs, his service-connected disabilities render him unable to secure and follow a substantially gainful occupation from July 15, 2015. 

In his March 2016 VA Form 21-8940, the Veteran reported two years of secondary education.  Also in the March 2016 VA Form 21-8940, the Veteran reported that he last worked as a material handler on July 14, 2015.  He noted that he became too disabled to work, and last worked, on July 14, 2015, due to his PTSD and lumbar spine disability.   

The April 2016 PTSD disability benefit questionnaire reported that since the Veteran's deployment he had several periods of unemployment when he worked odd jobs and periods of employment including as a machinist and as an operator at a steel mill.  Such is generally consistent with the Veteran's March 2016 VA Form 21-8940.  Thus, the Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation for the period from August 27, 2010.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In weighing the evidence, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran was unemployable due solely to service-connected disabilities effective July 15, 2015, as he reported he was last employed as a material handler on July 14, 2015 in his March 2016 VA Form 21-8940.  As the record reflects the Veteran was employed until July 14, 2015, as he self-reported such in his March 2016 VA Form 21-8940, the Board finds the March 2016 VA Form 21-8940 to be probative evidence of the date the Veteran became unable to participate in substantially gainful employment.  Furthermore, such is supported by a March 2016 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's last employer which also reflected he was last employed on July 14, 2015, and was no longer working as a material handler because he had to take frequent breaks because of his back hurting and was absent too much for doctor appointments or pain.  While the Veteran also reported in the March 2016 VA Form 21-8940 that his disability affected full time employment in March 2008, he also reported periods of employment after that date, including the period ending on July 14, 2015.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that July 15, 2015 is the first date of record upon which the Veteran could be shown to be unemployable, as the most probative evidence reflects he was employed for periods of time prior to that date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Indeed, prior to July 15, 2015, the record reflects, as documented in the April 2016 PTSD disability benefit questionnaire, that since the Veteran's deployment he had several periods of unemployment when he worked odd jobs and periods of employment including as a machinist and as an operator at a steel mill.  

Although the Veteran's service-connected PTSD and his other service-connected disabilities have been shown to have impacted his employment before July 15, 2015, the evidence does not show that he was unemployable prior to that time as the Veteran himself indicated that July 14, 2015 was the date he became too disabled to work.  Moreover, missing some hours or days of work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities, including lost time in employment.  Therefore, missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned schedular disability evaluations, including in his 70 percent evaluation for PTSD, as granted above.  Thus, as the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to July 15, 2015, entitlement to a TDIU did not arise prior to July 15, 2015.  Accordingly, entitlement to a TDIU prior to July 15, 2015 is denied, and entitlement to a TDIU from July 15, 2015 is warranted.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, unspecified depressive disorder, and alcohol use disorder, throughout the rating period on appeal, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for recurrent right ankle sprain is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to April 21, 2016, and a staged initial evaluation in excess of 20 percent from April 21, 2016, for lumbosacral degenerative disc disease with bulging disc, is denied.  

Entitlement to a 20 percent rating, but no higher, for left lower extremity radiculopathy, for the rating period from August 27, 2010 through April 20, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits; however, entitlement to an evaluation in excess of 20 percent from April 21, 2016 is denied.

Entitlement to a 10 percent rating, but no higher, for right lower extremity radiculopathy, for the rating period from August 27, 2010 through April 20, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits; however, entitlement to an evaluation in excess of 10 percent from April 21, 2016 is denied.

Entitlement to a TDIU prior to July 15, 2015 is denied; however, entitlement to a TDIU effective July 15, 2015 through April 20, 2016, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


